Case 1:19-cv-00274-MSK-GPG Document 22 Filed 03/19/19 USDC Colorado Page 1 of 6




                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLORADO

  Civil Action No. 19-274-JLK

  JONATHAN KNOTT and RICHARD KNOTT, individuals,

         Plaintiffs,
  v.

  GENERAL MOTORS LLC, a Delaware limited liability company, CS AUTO CHEVSO, LLC
  d/b/a MIKE MAROONE CHEVROLET SOUTH COLORADO SPRINGS, a Florida limited
  liability company, and FIDELITY WARRANTY SERVICES, INC., A Florida corporation,

         Defendants.


                  DEFENDANT CS AUTO CHEVSO, LLC’S ANSWER
                TO PLAINTIFFS’ COMPLAINT AND JURY DEMAND
  ______________________________________________________________________________

         Defendant CS AUTO CHEVSO, LLC d/b/a MIKE MAROONE CHEVROLET

  SOUTH COLORADO SPRINGS, by its attorneys, SENTER GOLDFARB & RICE, LLC,

  answers Plaintiffs’ Complaint and Jury Demand:

         1.      Defendant is without sufficient knowledge and information regarding the

  allegations in paragraphs 1, 3, 4, 5, 6, 7, 12, 13, 17, 18, 19, 20, 21, 22, 23, 24, 26, 27, 28, 30, 31,

  32, 33, 34, 35, 36, 40, 42, 43, 44, 46, 47, 49, 50, 51, 52, 53, 54, 55, 56, 56(a), 56(b), 56(c), 56(d),

  57, 58, 59, 60, 61, 62, 63, 64, 65, 66, 67, 68, 69, 70, 71, 72, 73, 74, 75, 76, 77, 78, 79, 80, 81, 82,

  83, 84, 85, 86, 87, 88, 89, 90, 91, 92, 93, 94, 95, 96, 108, 109, 111, 112, 113, 115, 116, 117, 118,

  121, 126, 127, 128, 136, 137, 139, 140, 141, 146 and 147 of Plaintiffs’ Complaint and Jury

  Demand, and therefore denies the same.

         2.      Regarding the allegations in paragraph 2, 14, 16, 25, 29, 41, 45, 48 and 105 of

  Plaintiffs’ Complaint and Jury Demand, in September 2017, Mike Maroone Chevrolet South in
Case 1:19-cv-00274-MSK-GPG Document 22 Filed 03/19/19 USDC Colorado Page 2 of 6




  Colorado Springs, Colorado (“the dealership”) purchased a used 2016 GMC Sierra truck (“the

  truck”) during an online auction with Manheim Denver of Aurora, Colorado. The pre-auction

  documentation of the truck did not state the truck had a surge problem. On November 11, 2017,

  Plaintiffs Jonathan Knott and Richard Knott visited the dealership regarding the truck. Either

  Jonathan Knott or Richard Knott telephoned the dealership before their visit and discussed the

  truck with a dealership representative. On November 11, 2017, two sales representatives of the

  dealership met with Plaintiffs and discussed the truck. During the November 11, 2017 visit,

  either Jonathan Knott or Richard Knott test drove the truck.          During the visit, a sales

  representative of the dealership advised Plaintiffs that the truck was not a Certified Pre-Owned

  vehicle. The dealership and Plaintiffs took this fact into consideration when negotiating the sale

  price of the truck. During the visit, a sales representative of the dealership and Plaintiffs

  discussed that the truck’s Diesel Exhaust Fluid was low and that the truck required a new motor

  for a power running board. On November 11, 2017, Plaintiffs purchased the 2016 GMC Sierra

  truck per a financing agreement. Plaintiffs purchased a service agreement regarding the truck.

  After Plaintiffs purchased the truck, the dealership requested the truck’s title from Manheim

  Denver.   In November 2017 and December 2017, either Jonathan Knott or Richard Knott

  brought the truck to the dealership for services. In December 2017, the dealership and either

  Jonathan Knott or Richard Knott discussed Plaintiffs trading in the truck for a new vehicle.

  Defendant is without sufficient knowledge and information regarding the remaining allegations

  in paragraphs 2, 14, 16, 25, 29, 41, 45, 48 and 105 of Plaintiffs’ Complaint and Jury Demand and

  therefore denies the same.




                                                  2
Case 1:19-cv-00274-MSK-GPG Document 22 Filed 03/19/19 USDC Colorado Page 3 of 6




         3.      Defendant admits the allegations in paragraphs 8, 9 and 10 of Plaintiffs’

  Complaint and Jury Demand.

         4.      Regarding the allegations in paragraphs 11, 98, 99, 100, 120, 122, 123, 123, 125,

  134, 135 and 143 of Plaintiffs’ Complaint and Jury Demand, Defendant admits statutes and

  common law govern the sale of vehicles in Colorado. Defendant is without sufficient knowledge

  and information regarding Plaintiffs’ or Defendants’ statuses under those statutes or common

  law. Defendant denies the remaining allegations to the extent Plaintiffs misstate the statutes,

  common law or the parties’ statuses.

         5.      Defendant denies the allegations in paragraphs 37, 38, 39, 101, 102, 103, 105,

  106, 107, 110, 129, 130, 131, 132, 138, 142, 144, 145 and 148 of Plaintiffs’ Complaint and Jury

  Demand.

         6.      Defendant incorporates its responses to those paragraphs realleged by paragraphs 97,

  104, 114, 119 and 133 of Plaintiffs’ Complaint and Jury Demand.

         7.      Defendant denies the allegations in the Wherefore clause of Plaintiffs’ Complaint

  and Jury Demand.

         8.      Any allegation in Plaintiffs’ Complaint and Jury Demand not otherwise addressed

  or admitted is denied.

                                            DEFENSES

         1.      Plaintiffs’ Complaint and Jury Demand may fail to state a claim upon which relief

  may be granted.

         2.      Plaintiffs’ claims are subject to the terms, conditions, and exclusions of any

  applicable contract or agreement.



                                                  3
Case 1:19-cv-00274-MSK-GPG Document 22 Filed 03/19/19 USDC Colorado Page 4 of 6




         3.      Plaintiffs may not be real parties in interest to all or some of their claims.

         4.      Plaintiffs may have failed to reasonably mitigate their alleged damages.

         5.      Defendant incorporates the defenses and affirmative defenses set forth in

  Defendant General Motors, LLC’s and Defendant Fidelity Warranty Services, Inc.’s answers to

  Plaintiffs’ Complaint and Jury Demand.

         6.      Defendant reserves the right to amend its Answer to add additional defenses

  pending discovery in this action.

         WHEREFORE, having fully answered Plaintiffs’ Complaint and Jury Demand,

  Defendant respectfully requests the Court to enter judgment in its favor and against Plaintiffs,

  award statutory interest, costs and attorney fees, and grant such another further relief that the

  Court may deem just and proper.

                     DEFENDANT DEMANDS A JURY OF SIX PERSONS


  Defendant’s Address:

  230 North Academy Blvd.

  Colorado Springs, CO 80909




                                                    4
Case 1:19-cv-00274-MSK-GPG Document 22 Filed 03/19/19 USDC Colorado Page 5 of 6




                                           Respectfully submitted,


                                           By     /s/ Kate Laubach
                                           Kate Laubach
                                           Senter Goldfarb & Rice, LLC
                                           3900 E. Mexico Ave., Ste. 700
                                           Denver, Colorado 80210
                                           Telephone: (303) 320-0509
                                           Facsimile: (303) 320-0210
                                           E-mail: klaubach@sgrllc.com
                                           Attorneys for Defendant CS Auto Chevso,
                                           LLC d/b/a Mike Maroone Chevrolet South
                                           Colorado Springs




                                       5
Case 1:19-cv-00274-MSK-GPG Document 22 Filed 03/19/19 USDC Colorado Page 6 of 6




                                 CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on this 19th day of March, 2019, I electronically filed a true
  and exact copy of the above and foregoing DEFENDANT CS AUTO CHEVSO, LLC’S
  ANSWER TO PLAINTIFFS’ COMPLAINT AND JURY DEMAND with the Clerk of Court
  using the CM/ECF system which will send notification of such filing to the following email
  addresses:

  Daniel J. Vedra
  Vedra Law LLC
  1435 Larimer St. Suite 302
  Denver, CO 80202
  E-Mail: dan@vedralaw.com
          kate@vedralaw.com
  Attorneys for Plaintiffs

  Timothy G. O’Neill
  Cody C. Bourke
  Snell & Wilmer L.L.P.
  1200 17th Street
  Denver, CO 80202
  E-Mail: toneill@swlaw.com
          cbourke@swlaw.com
  Attorneys for Defendant General Motors, LLC

  Timothy M. Murphy
  Hall & Evans, LLC
  1001 17th Street, Suite 300
  Denver, CO 80202
  E-Mail: murphyt@hallevans.com
  Attorneys for Defendant Fidelity Warranty Services, Inc.

                                                     /s/ Tammy Stephenson
                                                     Legal Secretary
                                                     E-mail: tstephenson@sgrllc.com




                                                 6
